In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00169-CR


                         EX PARTE DONALD RAY MCCRAY

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                     July 28, 2021
                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appearing pro se, Donald Ray McCray filed a compilation of documents which

included a request that he be released from prison due to improper sentencing. We

construe the documents to be an application for writ of habeas corpus with this Court

challenging a final felony conviction. However, as an intermediate court of appeals, we

do not have original habeas corpus jurisdiction in criminal matters. See TEX. GOV’T CODE

ANN. § 22.221(d) (West Supp. 2020) (limiting original habeas jurisdiction of intermediate

appellate courts to civil matters); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El

Paso 1994, orig. proceeding) (per curiam). That jurisdiction instead rests with the Court

of Criminal Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC.

ANN. art. 11.05 (West 2015); Ex parte Hawkins, 885 S.W.2d at 588. And only the Court
of Criminal Appeals has authority to grant post-conviction habeas relief in felony cases.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ex parte Alexander, 685 S.W.2d

57, 60 (Tex. Crim. App. 1985).

       For these reasons, we dismiss McCray’s application for writ of habeas corpus for

want of jurisdiction.

                                               Per Curiam

Do not publish.